DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 April 2020 has been considered the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims (…) are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kikuchi (US Patent 5,508,795.)
Regarding claim 1,
	Kikuchi discloses a system [as seen in fig. 1], comprising: 
a controller [76 in fig. 29] to monitor a usage state of a consumable [toner cartridge 14 in figs. 2-5] installed in the system [col. 18, lines 11-16; note that the controller controls all functions of the system]; and 
a drive mechanism [locking member 21 in figs. 4 and 5; also see locking mechanism 29 in figs. 7A-7C] to lock the consumable in the system under an instruction from the controller [col. 7, lines 55-64; col. 20, lines 7-22], wherein the drive mechanism comprises: 
a shaft [22 in fig. 4; also see shaft 122 in figs. 7A-7C] to drive the consumable [col. 7, lines 55-64; col. 9, line 61 - col., 10, line 2]; and 
a key [31/32/33 in figs. 7A-7C] integrated in the shaft to lock the consumable to the drive mechanism [col. 8, lines 54-64; col. 9, line 61 - col., 10, line 2.]

Regarding claim 2,
	Kikuchi further discloses wherein the drive mechanism further comprises: 
a motor to rotate the shaft [as is well-known], wherein rotatable engagement of the key with a locking mechanism of the consumable locks the consumable to the drive mechanism [col. 9, line 61 – col. 10, line 2.]

Regarding claim 3,
	Kikuchi further discloses wherein the drive mechanism further comprises: 
a sensor to detect a state of engagement between the key and the locking mechanism [col. 18, lines 6-11.]
Regarding claim 4,
	Kikuchi further discloses wherein the shaft has a cylindrical shape, and the key comprises a pin that protrudes from a circumference of the cylindrical shape [col. 9, line 61 – col. 10, line 2.]

Regarding claim 5,
	Kikuchi further discloses wherein the shaft has a cylindrical shape, and the key comprises threads that extend along the cylindrical shape [col. 9, line 61 – col. 10, line 2.]

Regarding claim 6,
	Kikuchi further discloses the system further comprising: 
an output device [77 in fig. 29] to alert a user when the controller detects that the consumable has reached a threshold level of depletion [col. 18, lines 12-47.]

Regarding claim 7,
	Kikuchi further discloses wherein the system comprises a printing device, and the consumable comprises a toner cartridge [as seen in fig. 1; col. 2, lines 14-23.]

Regarding claim 8,
	Kikuchi discloses an apparatus [as seen in fig. 1], comprising: 
a shaft [22 in fig. 4] to drive a consumable [toner cartridge 14 in figs. 2-5]; and 
a key [21 in figs.4-5] integrated in the shaft to lock the consumable to the apparatus when the key is rotatably engaged with a locking mechanism in the consumable col. 7, lines 55-64; col. 8, lines 54-64; col. 18, lines 11-16; as seen in figs. 4, 5, and 7A-7C.]
Regarding claim 9,
	Kikuchi further discloses wherein the shaft has a cylindrical shape, and the key comprises a pin that protrudes from a circumference of the cylindrical shape [col. 9, line 61 – col. 10, line 2.]

Regarding claim 10,
	Kikuchi further discloses wherein the shaft has a cylindrical shape, and the key comprises threads that extend along the cylindrical shape [col. 9, line 61 – col. 10, line 2.]

Regarding claim 11,
	Kikuchi further discloses the apparatus further comprising: 
a motor to rotate the shaft and key into a state of engagement with the locking mechanism [col. 9, line 61 – col. 10, line 2.]

Regarding claim 12,
	Kikuchi further discloses wherein a rotation of the shaft and key in a first direction locks the consumable to the apparatus [col. 7, line 55 – col. 8, line 21.]

Regarding claim 13,
	Kikuchi further discloses wherein a rotation of the shaft and key in a second direction opposite the first direction unlocks the consumable from the apparatus [col. 7, line 55 – col. 8, line 21.]

Regarding claim 14,
	Kikuchi further discloses the apparatus further comprising: 


Regarding claim 15,
	Kikuchi further discloses wherein the apparatus comprises a drive mechanism of a printing device, and the consumable comprises a toner cartridge [as seen in fig. 1; col. 2, lines 14-23.]

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853